Case 1:19-cv-00182-WES-PAS Document 62 Filed 02/17/21 Page 1 of 3 PageID #: 768




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 UMB BANK, NA, as Trustee

               Petitioner and Plaintiff

 v.                                                           19-cv-00182-WES-PAS

 CITY OF CENTRAL FALLS; JAMES A. DIOSSA,
 MAYOR OF THE CITY OF CENTRAL FALLS;
 MARIA RIVERA, CITY COUNCILOR; JONATHAN
 ACOSTA, CITY COUNCILOR; HUGO FIGUEROA,
 CITY COUNCILOR; FRANKLIN SOLANO, CITY
 COUNCILOR; JESSICA VEGA, CITY COUNCILOR;
 CENTRAL FALLS DETENTION FACILITY
 CORPORATION, WILDER ARBODELDA,
 CORPORATION DIRECTOR; GARY BERDUGO,
 CORPORATION DIRECTOR; JOSEPH MOLINA
 FLYNN, CORPORATION DIRECTOR; and
 HERMAN YIP, CORPORATION DIRECTOR.

               Respondent and Defendants.

                             MOTION TO CONTINUE STAY AND
                            APPOINTMENT OF SPECIAL MASTER

        Plaintiff UMB Bank, NA, Defendants City of Central Falls, James A. Diossa, Maria Rivera,

 Jonathan Acosta, Hugo Figueroa, Franklin Solano, Jessica Vega, and the Central Falls Detention

 Facility Corporation (collectively, “Moving Parties”) request that the appointment of the Special

 Master and the litigation stay as to the Moving Parties be extended to May 20, 2021.

        1.     By text order dated November 17, 2020, the Court extended the stay and

 appointment of the Special Master until February 17, 2020.

        2.     Magistrate Judge Sullivan met and communicated with the parties and their counsel

 numerous times pursuant to the Court’s September 18, 2019 referral of this matter to Her Honor

 for settlement purposes.
Case 1:19-cv-00182-WES-PAS Document 62 Filed 02/17/21 Page 2 of 3 PageID #: 769




          3.       All parties appreciate Magistrate Judge Sullivan’s diligent efforts, and the Moving

 Parties believe that additional time to further those settlement discussions would be fruitful.

 Continuing the stay will allow the parties to focus their attention on potential resolutions and

 continue their ongoing conversations on various settlement issues.

          4.       The Moving Parties also request that the Special Master’s appointment be

 extended.

          WHEREFORE, the Moving Parties request that the appointment of the Special Master

 and the litigation stay as to the Moving Parties be extended to May 20, 2021.

                               LOCAL RULE CV 7(c) STATEMENT

          No oral argument requested.

  UMB Bank, N.A., as Trustee                            CITY OF CENTRAL FALLS, JAMES A.
                                                        DIOSSA, MAYOR OF THE CITY OF
  By its Attorneys,                                     CENTRAL FALLS, MARIA RIVERA,
                                                        CITY COUNCILOR; JONATHAN
  /s/ Robert M. Duffy                                   ACOSTA, CITY COUNCILOR; HUGO
  Robert M. Duffy (#4428)                               FIGUEROA, CITY COUNCILOR;
  DUFFY & SWEENEY, LTD.                                 FRANKLIN SOLANO, CITY
  321 South Main Street                                 COUNCILOR; JESSICA VEGA, CITY
  4th Floor                                             COUNCILOR
  Providence, RI 02903
  401 455 0700 t                                        By their Attorneys,
  401 455 0701 f
  rduffy@duffysweeney.com                               /s/ Nicholas J. Hemond
                                                        Nicholas J. Hemond (#8782)
  Paul J. Ricotta (pro hac vice forthcoming)            James G. Atchison (#7642)
  MINTZ, LEVIN, COHN, FERRIS, GLOVSKY &                 DARROW EVERETT LLP
  POPEO, P.C.                                           One Turks Head Place
  The Chrysler Center                                   12th Floor
  666 Third Avenue                                      Providence, RI 02904
  New York, NY 10017                                    401 453 1200 t
  212 935 3000 t                                        401 453 1201 f
  617 542 2241 f                                        nhemond@darroweverett.com
  pricotta@mintz.com                                    jatchison@darroweverett.com

                                                        -and-




 4849-6843-6445, v. 1
                                                    2
Case 1:19-cv-00182-WES-PAS Document 62 Filed 02/17/21 Page 3 of 3 PageID #: 770




                                                      /s/ Matthew T. Jerzyk
                                                      Matthew T. Jerzyk (#7945)
                                                      City Solicitor
                                                      City of Central Falls City Hall
                                                      580 Broad Street
                                                      Central Falls, RI 02863
                                                      401 616 2435
                                                      mjerzyk@CentralFallsRI.us


                                                      CENTRAL FALLS DETENTION
                                                      FACILITY CORPORATION

                                                      By its Attorneys,

                                                      /s/ Brian J. Lamoureux
                                                      William E. O’Gara (#4257)
                                                      Brian J. Lamoureux (#6211)
                                                      PANNONE LOPES DEVEREAUX & O’GARA LLC
                                                      1301 Atwood Avenue
                                                      Suite 215 N
                                                      Johnston, RI 02919
                                                      401 824 5100 t
                                                      401 824 5123 f
                                                      wogara@pldolaw.com
                                                      bjl@pldolaw.com

                                       CERTIFICATION

         On February 17, 2021, I caused this document to be electronically filed using the Court’s
 electronic filing system. Therefore, it is available for viewing by registered users who have signed
 up to receive notices in this case.

                                                        /s/ Brian J. Lamoureux




 4849-6843-6445, v. 1
                                                  3
